The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Caddo county on a charge of grand larceny, and sentenced to serve a term of 6 months in the state penitentiary. The case was tried in September, 1924, and the appeal lodged in this court in October, 1925. No briefs have been filed, and no appearance for oral argument made.
Where an appeal is prosecuted to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent, the case will be affirmed.
We have examined the record and find that it properly charges the offense of grand larceny, and have read the evidence, and it fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur. *Page 128